

Exhibit 10.1
 
MASTER OEM AGREEMENT
 
Between
 
HEWLETT-PACKARD COMPANY
 
And
 
STRATASYS, INC.
 
Dated as of
January 18, 2010
(“Effective Date”)
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
     i


--------------------------------------------------------------------------------



AGREEMENT INDEX
 

Section Heading Page SECTION 1. DEFINITIONS AND INTERPRETATIONS 1        1.01
        Definitions  1 1.02   Headings  1 1.03   Construction  1 SECTION 2. TERM
2 2.01   Term of Agreement  2 SECTION 3. SCOPE 2 3.01   Market Segment  2 3.02  
*** Product Categories  2 3.03   Product Types  3 SECTION 4. EXCLUSIVE
RELATIONSHIPS 3 4.01   Exclusivity  3 4.02   Transition Period  3 SECTION 5.
ORDERS AND FORECASTS 3 5.01   Orders  3 5.02   Sales to Eligible Purchasers  4
5.03   Order Acknowledgment  4 5.04   Order Address  4 5.05   Partial Binding
Forecast of Products, except for Spare Parts and *** Spare Parts  4 5.06  
Minimum Order Quantities  5 5.07   Partial Orders for Consumables 5 5.08   Spare
Parts and *** Spare Parts  5 5.09   *** Orders for Spare Parts and Consumables 5
5.10   *** Orders for *** Spare Parts  5 5.11   Manufacturing Capacity  5 5.12  
Non-Forecasted Product Quantities  5 SECTION 6. INVENTORY MANAGEMENT AND
SHIPMENT OF PRODUCTS 6 6.01   Shipment Services  6 6.02   Notice of Inability to
Deliver Products (not applicable for *** Spare Parts)  6 6.03   Intentionally
Left Blank  6 6.04   Packing List  6 6.05   HP Option to Accept Over-Shipments 
6 6.06   No Advance Shipment  6 6.07   Special Shipment and Destination Changes 
6 6.08   Title and Risk of Loss  7 SECTION 7. PRODUCT DOCUMENTATION 7 7.01  
Sales & Sales Training Materials  7 7.02   End User Documentation  7 7.03  
Post-FSR End User Documentation  7


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
     i


--------------------------------------------------------------------------------




SECTION 8. SUPPORT SERVICES 7       8.01        Training and Documentation  7
       8.01.1        Support Technical Documentation 7 8.01.2        Support
Technical Documentation Updates 8 8.01.3        Training to HP Support
Organization 8 8.02 Scope of Technical Support Services 8 8.02.1        Support
Staff 8 8.02.2        Support responses and escalation 8 8.03    Refurbishment
of Spare Parts and *** Spare Parts  8 8.04   Survival of Support Obligations  8
SECTION 9. PACKAGING 9 9.01    Packaging  9 9.02 Responsibility for Damage  9
SECTION 10. PRICES AND PAYMENT TERMS 9 10.01   Product Prices  9 10.02  
Invoicing and Payment Procedure  9 10.03    Post-Warranty Spare Parts  9 SECTION
11. PRODUCT WARRANTIES 10 11.01    Products Limited Warranty  10 11.02   
Warranty Period  10 11.03    Warranty Obligations  10 11.04    AIR Limited
Warranties  10 11.05    AIR *** Rates  11 11.06    DISCLAIMER  11 SECTION 12.
NONCOMPLYING PRODUCTS 11 12.01    Noncomplying Product when AIR below or equal
to Threshold (under PRD specification) 11 12.02    Non-Complying Product when
AIR is above Threshold and below *** Limit 11 12.03   Noncomplying Product when
AIR is above ***  11 12.04    Noncomplying Products When Dead On Arrival  12
12.05    Noncomplying Products because other reasons 12 SECTION 13. PRODUCT
REQUIREMENTS AND QUALITY 12 13.01    Product Requirements Process  12 13.02   
Quality Plan  12 13.03    Access to Validation Units in Development Phase  13
13.04    Product Serviceability & Diagnosticability  13 13.05    HP’s Right To
Inspect  13 SECTION 14. REGULATORY COMPLIANCE INFORMATION 13 14.01    Compliance
Obligations  13 14.02    Regulatory Approval Management  13 14.03    MSDS and
Other Notices  13 14.04    Record Retention  14 SECTION 15. PRODUCT ACCEPTANCE
CRITERIA 14 15.01    Product Acceptance  14 SECTION 16. POST-FSR QUALITY
CRITERIA 14       16.01    Quality Tracking  14


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
     ii


 

--------------------------------------------------------------------------------


 



SECTION 17. AMENDMENTS AND CHANGES TO PRODUCT 14       17.01        Engineering
Process or Design Changes 14 17.02   Firmware/Software Changes 15 17.03   Spare
Parts and *** Spare Parts Service Changes 15 17.04   Safety Standard Changes 15
SECTION 18. PRODUCT OBSOLESCENCE 16 18.01   Obsolescence 16 SECTION 19.
MARKETING AUTHORITY, TRADEMARKS AND, LICENSING 16 19.01   Marketing Authority;
Communications 16 19.02   Trademarks and Limited Licenses  16 19.03   Software
License 16 19.04   Documentation License 17 19.05   Reservation of Rights 17
SECTION 20. INTELLECTUAL PROPERTY WARRANTY AND INDEMNIFICATION  17 20.01  
Intellectual Property Warranties  17 20.02   Indemnification Obligations 17
20.03   Indemnification Procedures 18 20.04   Exclusions 18 SECTION 21. COUNTRY
OF MANUFACTURE CERTIFICATION 19 21.01   Export Certifications 19 21.02   Customs
Requirements 19 SECTION 22. TRANSFER PRICE REVIEW 19 22.01   Procedures 19
SECTION 23. CURRENT CHANNELS 19 23.01   HP Offers 19 23.02   STRATASYS Offers 19
SECTION 24. GOVERNMENTAL COMPLIANCE 19 24.01   Compliance with Laws 19 24.02  
Compliance with Laws by HP 19 24.03 Compliance Management 20 SECTION 25. FORCE
MAJEURE EVENTS 20 25.01   Force Majeure 20   25.02   Effect of Force Majeure 20
SECTION 26. CONFIDENTIAL INFORMATION 21 26.01   Confidentiality Obligations 21
26.02   Exceptions 21 SECTION 27. TERMINATION 22 27.01 *** 22 27.02  
Termination For Breach 22 27.03   Effect of Termination 22 27.04   Return of
Confidential Information 22 27.05   Post-Termination Transition Matters 23 27.06
Survival Section 23 SECTION 28. LIMITATION OF LIABILITY 23 SECTION 29. NEW
PRODUCT NEGOTIATIONS 23   29.01   Proposed Products for the *** Market Segment
23


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
     iii


--------------------------------------------------------------------------------




SECTION 30. MISCELLANEOUS 24       30.01       Entire Agreement 24 30.02  
Protective Rights Agreement 24 30.03   Nonsolicitation Restrictions 24 30.04  
Notices 24 30.05   Independent Contractors 26 30.06   Assignment 26 30.07  
Amendments 26 30.08   No Third-Party Beneficiaries 26 30.09   No Publication 27
30.10   Severability 27 30.11 *** 27 30.12   *** Discussion 27 30.13   Governing
Law; Jurisdiction and Venue 27 30.14  Counterparts 27


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
     iv


--------------------------------------------------------------------------------



Master OEM Agreement
 
     This Master OEM Agreement (this “Agreement”) is entered as of January 18,
2010 (the “Effective Date”), by and between HEWLETT-PACKARD COMPANY, a US
corporation organized under the laws of the State of Delaware, whose principal
place of business is 3000 Hanover St., Palo Alto, CA 94304 (“HP”), as negotiated
and to be managed by HP’s wide format printing subsidiary, HEWLETT PACKARD
ESPAÑOLA, S.L. a Spanish company, with its principal place of business located
at Camí de Can Graells, 1-21, 08174 Sant Cugat del Valles, Barcelona, Spain and
STRATASYS, INC., a US corporation organized under the laws of the State of
Delaware, whose principal place of business is located at 7665 Commerce Way,
Eden Prairie, MN 55344, USA (“STRATASYS”).
 
     HP and STRATASYS may each be individually referred to as a “Party” and
collectively as the “Parties”, and, unless otherwise specified, rights available
to HP may in all cases be exercised by HP Española.
 
RECITALS AND OVERVIEW
 
     HP and STRATASYS have agreed to enter into this Agreement in order to
capitalize upon certain technological and market opportunities by entering into
a commercial relationship to pursue mutually beneficial business opportunities
by HP's purchase and resale of certain STRATASYS products as defined herein and
on an OEM basis, all on the terms and conditions set forth in this Agreement.
 
     NOW THEREFORE, subject to the terms and conditions set forth herein, the
Parties agree as follows:
 
AGREEMENT
 
SECTION 1. DEFINITIONS AND INTERPRETATIONS
 
     1.01 Definitions. Certain capitalized terms in this Agreement are defined
in and shall have the meanings ascribed in Attachment 1.
 
     1.02 Headings. The headings of the Sections of this Agreement are marked
for convenience only, and shall not be deemed to constitute a part hereof.
 
     1.03 Construction. As used in this Agreement, all terms used in the
singular will be deemed to include the plural, and vice versa, as the context
may require. The words "hereof," "herein," and "hereunder" refer to this
Agreement as a whole, including the attached exhibits, as the same may from time
to time be amended or supplemented, and not to any subdivision in this
Agreement. When used in this Agreement. "including" means "including, without
limitation." Unless otherwise expressly stated, when a Party's approval or
consent is required under this Agreement, such Party may grant or withhold its
approval or consent in its discretion. References to "Section", “Attachment”,
“Schedule” or "Exhibit" shall be to the applicable Section, Attachment, Schedule
or Exhibit of this Agreement. This Agreement has been negotiated by the Parties
and reviewed by their respective counsel, and shall be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either Party.
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



SECTION 2. TERM
 
     2.01 Term of Agreement. The initial term of this Agreement will be from the
Effective Date through September 30, 2011, and will be automatically renewed for
one year renewal terms, unless either party gives written notice of its
intention not to renew at least *** prior to expiration of then-current term
(“Term”).
 
SECTION 3. SCOPE
 
     3.01 Market Segment. The *** Market Segment is defined by ***. The ***
Market Segment is defined by ***.
 
     The Parties agree that STRATASYS will address its sale efforts within the
*** Market Segment, and HP will address its sale efforts within the *** Market
Segment.
 
     Both Parties understand that in order to differentiate the products in
those market segments for the purposes of this Agreement, the products ***
address the *** Market Segment and those products *** address the *** market
segment.
 
     Notwithstanding the aforementioned, both Parties acknowledge that ***, both
market segments ***. The criteria that establish *** one market segment and the
other will be ***.
 
     3.02 *** Product Categories. For clarity purposes, the Parties have
tentatively identified the following initial general categories addressing the
*** Market Segment:
 
     ***.
 
2
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     3.03 Product Types. The Parties have agreed that *** the *** Products will
be *** category, as such are further described in the initial and subsequent
PRD(s).
 
SECTION 4. EXCLUSIVE RELATIONSHIPS
 
     4.01 Exclusivity. STRATASYS will exclusively develop and manufacture
products within the Product Categories within the *** Market Segment (as
described in Section 3) for HP to sell during the Term and within the Territory.
STRATASYS will not ***. Notwithstanding the above, STRATASYS will continue to
supply consumables, spare parts, and services for STRATASYS existing installed
base as the date of this Agreement.
 
     HP will exclusively purchase products from STRATASYS within the Product
Categories within the *** Market Segment (as described in Section 3), during the
Term and to be sold by HP. HP will not sell, during the Term of this Agreement,
within the *** Market Segment, products from other third parties. For the
Initial Term, the products to be included in this exclusivity include ***. HP
also agrees to exclusively purchase from STRATASYS *** as specified in
Attachment 11.
 
     ***.
 
     4.02 Transition Period. The Parties agree and acknowledge that there is a
need for a transition period so that HP may successfully begin exclusive sales
of the Products within the Territory, and to enable STRATASYS to fulfill its
obligations to existing resellers of STRATASYS Equivalents.
 
     For this purpose, and as permitted by current STRATASYS contracts and
applicable law, the Parties agree to proceed as follows:
 

      (a)       STRATASYS will ***.   (b) STRATASYS will ***.   (c) STRATASYS
will use its commercially reasonable efforts to ***.

 
SECTION 5. ORDERS AND FORECASTS
 
     5.01 Orders. The purchase and sale of the Products shall be made by written
or electronic purchase order (“Orders”) issued by HP to STRATASYS for purchase
of Products by HP from STRATASYS. HP shall, within *** during the Term, place an
Order for Products in the amounts specified in the relevant Forecast for that
month. The Delivery Date specified in an Order shall be no later than ***. Each
Order will include: (i) Purchase order number, (ii) specifications of type/model
number, (iii) quantity of Products, per Lot (iv) Product unit price and total
price (v) Eligible Purchaser shipping destination(s); (vi) desired shipping
terms consistent with Section 6, (vi) requested Delivery Date taking into
account the relevant Lead Times for each ordered Product (including Delivery
Dates for partial shipments of the ordered Products on different dates); (vii)
shipping and billing address. To the extent of any inconsistency between the
terms of an Order and the terms of this Agreement, the terms specified in this
Agreement will control and take precedence.
 
3
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     5.02 Sales to Eligible Purchasers. STRATASYS agrees that each Eligible
Purchaser may purchase Products, subject to the terms and conditions of this
Agreement. HP agrees that any such purchases by Eligible Purchasers will be made
in accordance with the terms of this Agreement.
 
     5.03 Order Acknowledgment. STRATASYS will confirm its receipt of an Order
electronically or through facsimile to HP within *** from receipt from
STRATASYS, stating price and expected Delivery Date.
 
     Any order may be rejected by STRATASYS to the extent such Order exceeds the
applicable Forecast. If STRATASYS does not confirm acceptance of any such Order
exceeding the Forecast within *** from the date on which STRATASYS receives such
Order, any such Order, to the extent exceeding the Forecast, shall deem to have
been rejected by STRATASYS. In any case, the Parties will in good faith address
the order rejection and pursue future manufacture and delivery of Products
within the applicable Lead Time. Additionally, in the event that any Order is
within the Forecast, but requests Delivery within a time period shorter than the
Lead Time, STRATASYS will not reject the order, but will accept, manufacture and
deliver such Products within the Lead Time.
 
     5.04 Order Address. Orders shall be sent to the following address: 7665
Commerce Way, Eden Prairie, Minnesota 55344.
 
     5.05 Partial Binding Forecast of Products, except for Spare Parts and ***
Spare Parts. On or before *** during the Term, commencing ***, HP shall provide
to STRATASYS a rolling partially-binding forecast of its projected Orders for
Products in the manner specified in this Section 5 (each, a “Forecast”, and
collectively, the “Forecasts”).
 
     It is understood that *** shall be partially binding, upon HP and STRATASYS
with regard to the following ***:
 

 ***  ***  ***  ***  ***  ***  ***  ***  ***  ***


     Forecasts for ***.
 
4
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     In the event that STRATASYS concludes that any Forecast cannot be
accomplished STRATASYS will communicate to HP the issue root cause with
sufficient time advance, that is within *** after receipt of Forecast
notification.
 
     5.06 Minimum Order Quantities. There is no minimal quantity Orders for the
Products.
 
     5.07 Partial Orders for Consumables. On or before the ***, commencing in
***, HP shall provide to STRATASYS a *** Forecast of its projected Orders for
Consumables. The following *** applies to Consumables ***:
 

 ***  *** *** *** ***  ***  *** *** *** ***


     5.08 Spare Parts and *** Spare Parts. No Forecasts *** will apply to Spare
Parts or *** Spare Parts. Likewise, Spare Parts and *** Spare Parts will be
purchased via Orders and delivered within a Lead Time that will not exceed ***.
 
     5.09 *** Orders for Spare Parts and Consumables. If HP considers it
necessary, HP may order Spare Parts and/or Consumables by facsimile or in an
electronic format via e-mail on *** basis (“*** Order”), subject to the
availability of such Spare Parts and/or Consumables in STRATASYS’s inventory.
 
     STRATASYS will use its commercially reasonable efforts to perform and
satisfy any *** Order accepted by STRATASYS by delivering the ordered Spare
Parts and/or Consumables to HP’s designated forwarder within ***, as a target,
after the acceptance of such *** Order by STRATASYS. HP will pay any additional
expenses related to such *** Orders, which will be communicated by STRATASYS
prior to shipment.
 
     5.10 *** Orders for *** Spare Parts. At the request of an *** Order for ***
Spare Parts, STRATASYS agrees to package and ship such *** Spare Parts within a
*** Lead Time.
 
     5.11 Manufacturing Capacity. STRATASYS will have sufficient capacity and
the ability to supply *** Products to *** and Maximum Production Capacity
parameters. The Maximum Production Capacity (specific number of Products per
month) will be reviewed and agreed by both Parties ***. Maximum Production
Capacity will be implemented in accordance with the agreed upon ***.
 
     5.12 Non-Forecasted Product Quantities. For any additional request by HP of
more units of the Product than those forecasted and the corresponding to the
***, STRATASYS will use its commercially reasonable best efforts to ensure
supply of such Products.
 
5
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



SECTION 6. INVENTORY MANAGEMENT AND SHIPMENT OF PRODUCTS
 
     6.01 Shipment Services. Unless otherwise specifically agreed between the
Parties in writing, STRATASYS shall procure shipment and delivery of Products
***.
 
     6.02 Notice of Inability to Deliver Products (not applicable for *** Spare
Parts). STRATASYS shall provide HP with *** written notice if STRATASYS becomes
aware that it will not be able to deliver the relevant Products on or within
***, or that only a portion of the Products can be delivered on or within ***.
Upon receipt by HP of such written notice from STRATASYS, HP shall instruct
STRATASYS to: (a) make ***, and to ***; or (b) *** and to *** or (c) to ***.
 
     6.03 Intentionally Left Blank.
 
     6.04 Packing List. Each delivery of Products to HP must include a packing
list that contains at least the following:
 

           (a)       The Order number and the HP part number;   (b) The quantity
of Products shipped;   (c) The date of shipment;   (d) Country of origin; and  
(e) Serial Number (for *** only)   (f) Lot Numbers (for ***)

 
     6.05 HP Option to Accept Over-Shipments. In the event that STRATASYS
delivers to HP more Products than those ordered by HP under a certain Order, the
amount of Products delivered by STRATASYS in excess of the quantities specified
in such Order may, in the sole discretion of HP, either be (a) retained by HP
and credited to other delivery obligations of STRATASYS under other Orders, or
(b) returned to STRATASYS ***.
 
     6.06 No Advance Shipment. If Products are delivered more than *** in
advance of the relevant Delivery Date therefore, HP may, at its option, either
(a) retain such Products and credit such Products to other delivery obligations
of STRATASYS under other Orders, or (b) return any such Products to STRATASYS,
at ***. The risk of transportation, damages or loss of the Products in such
event is ***.
 
     6.07 Special Shipment and Destination Changes. On written notice and
request by HP not less than *** prior to Delivery, STRATASYS will use
commercially reasonable efforts to rebook Product shipments to change a
shipment’s destination. STRATASYS will investigate, price and confirm rebooking
options within *** of receipt of notice, assure space bookings (bookings for
terrestrial, oceanic and air), as STRATASYS may elect.
 
6
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     6.08 Title and Risk of Loss. Title to and risk of loss and title to any
Products purchased by HP pursuant to this Agreement shall pass from STRATASYS to
HP at the time of Delivery of the relevant Product.
 
SECTION 7. PRODUCT DOCUMENTATION
 
     7.01 Sales & Sales Training Materials. HP will create all desired sales
tools and sales training materials for the Product for HP’s exclusive use in
selling these products.
 
     7.02 End User Documentation. HP will provide STRATASYS with a format in
which STRATASYS shall, at *** expense, supply one editable format English-only
copy of the operator's manual together with any of its installation/set up
instructions, quick reference guides, site preparation guides, Customer
Replacement Unit (CRU)/Consumable installation instructions, and any related
current end user documentation for each Printer Product, SRS, and Material Bay
licensed to HP in printed and electronic formats, as specified in Section 19.04
HP shall use such Documentation to create the HP End User Documentation for the
Product, consisting of: (a) multi-language Installation/Set Up instruction
document; (b) multi-language Introduction Information Document and (c) DVD
containing workstation software, system software (firmware) and multi-language
operator manuals. At HP’s request, STRATASYS shall print and include the
HP-created Documentation with each Product sold hereunder, provided such
Documentation has been provided to STRATASYS in appropriate standard digital
files. HP shall own and remain solely liable for all End User Documentation
 
     7.03 Post-FSR End User Documentation. STRATASYS agrees to assist HP with
any and all updates of the End User Documentation, as per HP request due to
Specification and /or functional changes.
 
SECTION 8. SUPPORT SERVICES
 
     8.01 Training and Documentation.
 
     8.01.1 Support Technical Documentation. For each *** Product, SRS and
Material Bay to be introduced, STRATASYS shall provide English-only technical
Documentation required to train the HP Support Organization. Such Documentation
includes, but is not limited to training material, service manual (including
parts catalog and troubleshooting guides), and any other additional support
Documentation as may be reasonably required by HP. For this purpose, HP will
define the format/structure of the Documentation to be used as per HP training
standards.
 
7
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



      8.01.2 Support Technical Documentation Updates. STRATASYS will provide HP
with the following English-only updates:
 

           (a)      
Products training updates: STRATASYS agrees to provide any and all new and /or
refined technical content as HP reasonably requests, including any proposed
requested timelines. STRATASYS agrees to provide at least one update of the
above Documentation *** after the Launch Date of any Products.
  (b)
Products Service Manual: the update will be provided *** after the Products’
Launch Date. Any relevant technical change will be documented by STRATASYS.
  (c)
Provide HP with the content for service bulletins or field alerts released as to
be able to explain Printer Products and/or support process changes for those
Products already at the end user’s site.


     8.01.3 Training to HP Support Organization. STRATASYS will provide a ***
Each event will have ***. STRATASYS will provide ***. Likewise HP may request
***. STRATASYS will ***. All other ***. HP will ***.
 
8.02 Scope of Technical Support Services.
 
     8.02.1 Support Staff. STRATASYS will maintain such number of qualified
personnel as is necessary to provide timely and knowledgeable technical and
service support to HP’s regional and worldwide level HP support staff as set
forth herein.
 
     8.02.2 Support responses and escalation. HP will be solely responsible for
all technical support to end user customers. Notwithstanding, STRATASYS will
provide technical escalation support to HP as follows:
 

            (a)       ***   (b) ***

 
     8.03 Refurbishment of Spare Parts and *** Spare Parts. ***
 
     8.04. Survival of Support Obligations. STRATASYS's obligations to provide
technical support services will continue throughout the Term, or *** after the
last Delivery of Product under this Agreement, whichever is longer. STRATASYS
might agree with HP to extend the Support period beyond these ***. STRATASYS
will provide Software updates/upgrades during these ***. These updates/upgrades
include changes required due to new Microsoft Windows® or successor operating
systems, and may include changes for connectivity standards. STRATASYS will make
commercially reasonable efforts to provide such applicable Software versions
***, and in any case provide the changes within ***.
 
8
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



SECTION 9. PACKAGING
 
     9.01 Packaging. STRATASYS shall package to prevent physical damage to the
Product to be delivered to HP in accordance with the HP Packaging Test Manual
requirements (HP document A-5971-3628, as in Attachment 7), and documentation
provided to STRATASYS. HP and STRATASYS shall cooperate to ensure that all
packaging of the Products are in compliance with applicable
international/government regulations and laws. HP reserves the right to alter or
modify the HP Packaging Test Manual requirements upon the prior written approval
by STRATASYS.
 
     9.02 Responsibility for Damage. STRATASYS shall be liable for any loss or
damage due to its failure to properly preserve, package, handle, or pack Product
in accordance with the HP Packaging Test Manual requirements. This applies to
the usage of any kind of standard transportation used in any world region or
country to transport the products or parts from one place to another.
 
SECTION 10. PRICES AND PAYMENT TERMS
 
     10.01 Product Prices. The transfer price of the Products shall be in United
States Dollars ($), and are listed in Attachments 4.
 
     10.02 Invoicing and Payment Procedure. STRATASYS shall invoice HP
concurrently with its delivery of the Products order by HP or Eligible
Purchasers. HP shall, pay for the Products delivered to it by STRATASYS in
accordance with such invoice within *** from the date of STRATASYS’s Delivery
Date of the relevant Products. Any such payment by HP shall be made by wire
transfer to the bank account set forth in each relevant invoice issued by
STRATASYS. Invoices issued by STRATASYS shall reference the relevant Order
number, and indicate, any applicable tax (if any), quantities Products shipped
by STRATASYS and date of shipment.
 
     10.03 Post-Warranty Spare Parts. Except as provided in the event of and to
remedy any *** in Section 12 below, if the applicable *** Product has an AIR ***
of *** (as defined in ***), then HP will pay STRATASYS *** for Spare Parts for
such *** Product provided following expiration of the applicable
warranty-period. Conversely, if such *** Product has an AIR *** of ***, but
equal or less than ***, then HP will pay STRATASYS *** for such Spare Parts sold
following expiration of the applicable warranty-period. In the case of AIR ***,
see ***, in SECTION 12, NONCOMPLYING PRODUCTS.
 
9
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



SECTION 11. PRODUCT WARRANTIES
 
     11.01 Products Limited Warranty. For Products sold by STRATASYS to HP
pursuant to the Agreement, STRATASYS warrants to HP that such Products shall:
 

            (a)       Be manufactured, processed, and assembled by STRATASYS or
by companies under STRATASYS’ direction.   (b) Comply with: (a) the applicable
PRD specifications; or (b) such other Product specifications as are agreed to by
the Parties in writing and attached by amendment to this Agreement.   (c) Be
***.   (d) Conform strictly to the requirements of all Orders.   (e) Be free
from defects in design, material and workmanship.   (f) Be free and clear of all
liens, encumbrances, restrictions, and other claims against title or ownership.
  (g) Not violate or infringe any third party Intellectual Property Rights,
STRATASYS warrants further that it is not aware of any facts upon which such
infringement claim could be made, and that it will promptly notify HP if
STRATASYS learns of any claim or any facts upon which such infringement claim
could be made.

 
     11.02 Warranty Period. The Warranty will be valid for a period of *** from
the Delivery Date of each ***. The Warranty will be valid for a period of ***
from the Delivery Date for ***.
 
     11.03 Warranty Obligations. During the Warranty periods identified in
Section 11.02 above, STRATASYS shall, at its sole cost and expense, deliver to
HP the Products and/or instructions that may be necessary to enable HP customer
engineers to cure any such malfunction or defect. On an exception basis, when
both Parties agree, HP will return Products to STRATASYS. Any and all costs
incurred in returning Products to STRATASYS will be covered by HP.
 
     11.04 AIR Limited Warranties. In addition to the Warranty in Section 11.01
above, the Products shall be free from AIR *** and AIR *** for a *** period from
***, which AIR Limited Warranty shall survive any inspection, delivery,
acceptance, or payment by HP. For warranty obligations of AIR Limited
Warranties, see Section 12.
 
10
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     11.05 AIR *** Rates. AIR *** and AIR *** rates are those specified in the
applicable PRD.
 
     11.06 DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTIONS 11 AND 12,
STRATASYS MAKES NO OTHER WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
REGARDING ANY PRODUCTS, AND STRATASYS EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.
 
SECTION 12. NONCOMPLYING PRODUCTS
 
     12.01 Noncomplying Product when AIR below or equal to Threshold (under PRD
specification). During warranty phase of the Product, STRATASYS shall, ***
deliver to HP the Product and/or instructions that may be necessary to enable HP
customer engineers to cure any such malfunction or defect, (as defined in
section 11.03). When Product is out of warranty STRATASYS will provide parts at
*** (as per section 10.04), and deliver to HP the instructions that may be
necessary to enable HP customer engineers to cure any such a malfunction or
defect. In any event, the transfer prices are specified in Attachment 4.
 
     12.02 Non-Complying Product when AIR is above Threshold and below ***.
During Warranty phase of the product, STRATASYS shall, *** deliver to HP the
Product and/or instructions that may be necessary to enable HP customer
engineers to cure any such malfunction or defect (as defined in section 11.03).
When Product is out of warranty STRATASYS will provide parts at *** and deliver
to HP the instructions that may be necessary to enable HP customer engineers to
cure any such malfunction or defect.
 
     12.03 Noncomplying Product when AIR is above *** During AIR limited
warranty period of***, in the case of an ***, HP shall promptly inform STRATASYS
in writing (“*** Notice”), and STRATASYS is obligated to, within *** upon the
receipt of *** Notice, propose an action plan to fix or repair the affected
Product. Further, upon HP’s acceptance of the action plan, STRATASYS shall
provide HP with the Product and/or repair instructions necessary for HP to
implement this action plan through HP’s service network. The Parties agree to
make all reasonable efforts to complete the repair of all of the affected
Product within *** upon STRATASYS’s receipt of *** Notice from HP. STRATASYS
shall *** for those Affected Products, STRATASYS will also provide the following
remedies for any breach of the expanded AIR limited warranty;
 
          a)     ***
 
          b)     ***
 
11
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



          c)     ***
 
          d)     ***
 
     12.04 Noncomplying Products When Dead On Arrival. Dead on Arrival, During
the limited warranty period identified in Section 11.01 above, STRATASYS shall
replace any Dead on Arrival Products if the information about the defect with
adequate proof thereof is received by STRATASYS no later than *** from the proof
of receipt of Product. However, no warranty applies later than ***. STRATASYS
will replace defective parts, which are found to be Dead on Arrival. HP and
STRATASYS agree that all alleged defective parts must be returned to STRATASYS
no later than *** after STRATASYS’s request at ***. For refurbished, reworked or
repaired Product, warranty will be ***. When DOA rate is over the DOA limits
defined in any PRD, then Section 12.03 treatment applies.
 
     12.05 Noncomplying Products because other reasons. Noncomplying products
due to all type of regulatory laws and rules, legal, or other reasons not
meeting any of the PRD specifications, will be treated as per defined in
different sections of this master agreement.
 
SECTION 13. PRODUCT REQUIREMENTS AND QUALITY
 
     13.01 Product Requirements Process. HP and STRATASYS will prepare and agree
to a PRD identifying the requirements specifications for those *** Product
requiring a PRD. Each PRD will set the desired specifications and
functionalities, as well as required procedures to qualify and verify compliance
before a Product is accepted by HP for FSR.
 
     13.02 Quality Plan. STRATASYS agrees to maintain an objective Quality Plan
for all Products (either while in development or production). STRATASYS shall,
upon HP’s reasonable request and to the extent reasonably possible in
STRATASYS’s discretion, provide to HP a copy of STRATASYS’s Quality Plan and
test data and results, and will include field metric measurements.
Notwithstanding, for the specification in the PRD, STRATASYS will provide HP
with requested copies of the Product qualification plan, test data, and results.
 
     As part of the Quality Plan, STRATASYS also agrees to establish and
maintain an objective FRACAS (Failure Reporting and Corrective Action System)
for each Product from initial stages in product development. STRATASYS shall,
upon HP’s reasonable request and to the extent reasonably possible in STRATASYS
discretion, provide to HP a copy of FRACAS matters and status.
 
     STRATASYS further agrees to maintain a formal regular process of Product
continuous improvement, based on field failures, that yields corrective actions
to its internal processes (testing, manufacturing, design). HP will have the
right to review this process and actions triggered, and to include new elements
to be considered in this process.
 
12
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     13.03 Access to Validation Units in Development Phase. STRATASYS will make
available to HP *** of each Product. Any additional Products needed during
development will be transferred to HP on loan, or at a *** transfer price.
Likewise, during the development phase, each Party will provide access to its
development facilities and equipment, as mutually agreed.
 
     13.04 Product Serviceability & Diagnosticability. STRATASYS will define,
implement and qualify, as specified in each applicable PRD, the required
functionality to enable such Product to be supported by certified repair
technicians through the HP support infrastructure. HP will include any desired
support requirement in the PRD.
 
     13.05 HP’s Right To Inspect. In addition to the rights provided in Section
13.03, HP has the right to inspect, at STRATASYS’s plant, the *** Products and
associated manufacturing processes. Manufacturing processes may be inspected at
any time during the Term, during Working Days and to be scheduled by and with
reasonable prior notice to STRATASYS. HP’s inspection may be for any reason
reasonably related to this Agreement, including to assure STRATASYS’s compliance
with HP’s requirements. On an exceptional basis, as mutually agreed, HP may
inspect any vendor or subcontractor of STRATASYS.
 
SECTION 14. REGULATORY COMPLIANCE INFORMATION
 
     14.01 Compliance Obligations. STRATASYS will design and manufacture
Products as specified in the applicable PRD, which shall identify those
applicable Electromagnetic Compatibility (EMC), Safety and other regulations, as
well as applicable technical regulations and worldwide CE marking or similar
international certifications for each Product, which PRD may also include, but
not be limited to, the latest version of HP’s General Specifications for
Environment (GSE), including, but not limited to, the GSE Packaging
Requirements, the RoHS Compliance Specifications and GSE Battery Requirements,
as referenced in
http://www.hp.com/hpinfo/globalcitizenship/environment/pdf/gse.pdf. In addition,
STRATASYS will provide HP with access to Product regulatory test results and
certifications.
 
     14.02 Regulatory Approval Management. Upon mutual agreement, STRATASYS will
authorize HP to act on its behalf to obtain necessary regulatory approvals and
certifications for the marketing of the Product worldwide, and STRATASYS will
support HP to this end by providing samples, test reports and documentation as
required for this purpose, at ***.
 
     STRATASYS is responsible to label the Product with all required regulatory
marks, codes, text and warning statements necessary for the countries and
territories within the Territory for which approval is obtained by either Party.
 
     14.03 MSDS and Other Notices. During the Term of the Agreement, STRATASYS
will provide HP with all English-only, US versions of applicable Material Safety
Data Sheets for chemicals, chemical compounds or chemical mixtures transported
with or otherwise used or included with any Product. The Parties will also
promptly provide each other with any copies of any notice, correspondence, or
the details of any oral inquiry from any governmental subdivision regarding the
manufacture, shipment, delivery resale or other use of any Product, and will
promptly confer and cooperate in the provision of any requested information or
other responses required thereunder.
 
13
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     14.04 Record Retention. STRATASYS will also retain, at all times through
***, all records and materials (as well as archived, indexed backup copies
thereof) associated with the design, manufacture and sale of Product, and HP
will retain for ***, all records and materials (as well as archived, indexed
backup copies thereof) relating to the purchase, marketing and resale of such
Product. Except in the event and to the extent such original records or
materials are required to be delivered to any governmental agency, all such
records and materials and the archival indexed copies thereof will be made
available by each Party for confidential review and copying by the other Party
or such other Party’s attorneys, accountants or other advisors on reasonable
prior notice and during regular Working Day business hours. Additionally, in the
event either party desires to destroy any portion of such records or materials
between ***, the other party may request that such original records and
materials be delivered to it for confidential retention and internal use solely
in furtherance of this Agreement, with the requesting party responsible for
payment of all applicable packaging and shipping charges.
 
SECTION 15. PRODUCT ACCEPTANCE CRITERIA
 
     15.01 Product Acceptance. All Product acceptance criteria will be defined
in each applicable PRD. Accepting the Product and passing the FSR checkpoint, as
illustrated in Attachment 3, will be conditioned upon meeting, but not limited
to, the Product acceptance criteria.
 
SECTION 16. POST-FSR QUALITY CRITERIA
 
     16.01 Quality Tracking. The post-FSR quality criteria Product, will be
tracked through the agreed-upon PRD quality standards. The Parties will also
negotiate and enter into an ongoing assessment and monitoring plan for each
Product, for the period from FSR through discontinuance, with such post-FSR
plans to be attached and incorporated by modification to the then-current PRD.
 
SECTION 17. AMENDMENTS AND CHANGES TO PRODUCT
 
     17.01 Engineering Process or Design Changes. At all times prior to
discontinuance thereof, except with the prior written consent of HP, which
consent shall not be unreasonably withheld or delayed, and which consent shall
be determined in accordance with industry standard engineering changes,
STRATASYS shall not make or incorporate in the Products any of the following
changes (each, an “EC” and collectively, the “ECs”):
 

            (a)       ***;   (b) ***;   (c) ***.

 
14
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     From and after any Product FSR Date, STRATASYS will give HP notice of any
proposed EC at least *** days prior to the first proposed shipment of any ***
Products affected by such EC. Regardless any proposed EC, the Lead Time will not
be changed unless specifically agreed by both Parties.
 
     STRATASYS will also notify HP at least *** prior to any geographical
relocation of its manufacturing operations, or any material change to its
manufacturing processes for any Product manufactured and to be sold to HP under
this Agreement.
 
     17.02 Firmware/Software Changes. STRATASYS will provide Firmware (FW) and
Software (SW) support to HP for bug fixing, new Microsoft Windows® or successor
operating systems as requested by HP. STRATASYS and HP will agree on a FW/SW
release plan with the following terms:
 * ***; and
 * ***.

     17.03 Spare Parts and *** Spare Parts Service Changes. STRATASYS will
notify HP of any EC affecting Spare Parts and *** Spare Parts ***. STRATASYS
will use its best efforts to notify HP, at least *** of any such EC.
 
     Should the EC design change render HP’s inventory of Spare Parts and ***
Spare Parts obsolete, HP will have the right to return the defective/obsolete
material at its expense to STRATASYS to be replaced ***.
 
     17.04 Safety Standard Changes. STRATASYS will *** give notice to HP if any
upgrade, substitution or other change to any Product is required to meet
applicable safety standards, or other governmental statutes, rules, orders or
regulations. All affected Product already purchased by HP may, at HP’s election,
be upgraded by STRATASYS or HP, with *** to complete such upgrades.
 
15
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


 
SECTION 18. PRODUCT OBSOLESCENCE
 
     18.01 Obsolescence. STRATASYS will continue to supply the relevant Spare
Parts, *** Spare Parts, Consumables and Support for any Product to HP for its
supply to HP Customers during the Term and for a period of up to *** from the
Delivery Date of the last shipment of such Product to HP. Termination or
substitution by HP of its supply of any particular Product or termination of
this Agreement shall not affect STRATASYS’s obligations as set forth in this
section.
 
SECTION 19. MARKETING AUTHORITY, TRADEMARKS AND, LICENSING
 
     19.01 Marketing Authority; Communications. HP shall have the sole authority
and responsibility to market and resell the Products to the extent it deems
appropriate, and in its sole discretion. As agreed by the Parties from time to
time, HP ***.
 
     19.02 Trademarks and Limited Licenses. Each of the Parties acknowledges the
other’s exclusive ownership of its Trademarks, and declares that neither Party
shall acquire rights in the other’s Trademarks by virtue of anything contained
in this Agreement, or the manufacture or distribution of Products. Each Party
agrees not to file applications for registration of any Trademarks that are the
same or similar to the other Party’s Trademarks, nor to challenge the exclusive
rights of the other in such other Party’s Trademarks.
 
     To the extent required or reasonably necessary to perform hereunder, HP
grants STRATASYS a royalty-free, paid-up, nonexclusive license during the Term
to use and affix, as directed by HP, and in accordance with any PRD, the HP
Packaging Standards and HP Package Design and Labeling Instructions, the HP
Trademarks to Products, associated software, Documentation and other materials
in connection with its performance under this Agreement. For the avoidance of
doubt, STRATASYS is not granted other any right or authority to use Trademarks
of HP for any other use unless otherwise authorized by HP in writing.
 
     STRATASYS grants HP a royalty-free, paid up nonexclusive license during the
Term to use and affix, as directed by HP, the STRATASYS Trademarks to Products,
associated software, Documentation and other materials in connection with its
performance under this Agreement. HP reserves the right and sole authority to
determine its use (or nonuse) of STRATASYS Trademarks at any time, and in its
sole discretion.
 
     19.03 Software License. Each Product will include a non-exclusive, royalty
free, end user software license to use STRATASYS’S copyrighted, proprietary
Catalyst® software, in accordance with and subject to its then-current End User
License Agreement terms. The licenses granted by STRATASYS under this Section
shall be expressly sublicensable by HP and its Eligible Purchasers through and
to end users, under the HP End User License Agreement pre-approved in writing by
STRATASYS. STRATASYS certifies that there is no open-source code incorporated
into any of its software products licensed to HP attached here in this agreement
as Attachment 8.
 
16
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     19.04 Documentation License. STRATASYS also grants HP a paid-up, royalty
free, nonexclusive license in and to any Product Documentation created and owned
by STRATASYS. In addition STRATASYS will assist HP staff in converting and
editing such Documentation to conform to HP’s Documentation format to use,
reproduce, distribute and prepare derivative works in HP’s name. HP may
reproduce End User Documentation without STRATASYS’s logo or other
identification of source, subject to affixing copyright notices to all copies of
Documentation. HP shall have the right to sublicense the license granted to it
by STRATASYS under this Section 19.04, upon the prior written consent of
STRATASYS.
 
     19.05 Reservation of Rights. Except as granted under this Section 19,
nothing in this Agreement shall grant HP any other license or rights in and to
the STRATASYS software embedded in the Products, its Trademarks or any other
STRATASYS Intellectual Property Rights; and nothing in this Agreement shall
grant STRATASYS any other license or rights in and to any HP Trademarks or other
HP Intellectual Property Rights.
 
SECTION 20. INTELLECTUAL PROPERTY WARRANTY AND INDEMNIFICATION
 
     20.01 Intellectual Property Warranties. STRATASYS warrants that it owns or
has the unrestricted right to exploit all Intellectual Property Rights embodied
in any of the Products, and that the sale of the Products, by HP or its Eligible
Purchasers, will not infringe the rights to any Intellectual Property Rights of
a third party. HP warrants that it owns all HP Trademarks-listed in Attachment 6
and that the display and/or use of the HP Trademarks as specified in Attachment
6 in conjunction with the Products, packaging, Software, Documentation or
related materials will not infringe the rights to Trademarks of any third party.
 
     20.02 Indemnification Obligations. STRATASYS shall defend and indemnify HP,
and shall hold harmless HP, its Affiliates, Eligible Purchasers, resellers and
end user customers (the “HP Indemnitees”), from any claim that the offer for
sale, sale, importation, licensing or leasing or use of any Product, Software or
Documentation constitutes an infringement of any third party's Intellectual
Property Right (a “STRATASYS IP Claim”). STRATASYS will pay all costs and
damages incurred by the HP Indemnitee and will pay any award with respect to any
STRATASYS IP Claim or agreed to by STRATASYS in any settlement of such STRATASYS
IP Claim.
 
     HP shall defend and indemnify and shall hold harmless STRATASYS, its
Affiliates, vendors and subcontractors (“STRATASYS Indemnitees”), from any claim
by a third party that the display or use of any HP Trademarks in connection with
manufacturing, importation, distribution of any Product, Software or
Documentation infringes the trademarks rights of any such third parties (an ”HP
IP Claim”).
 
17
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     20.03 Indemnification Procedures. The Party obligated to indemnify and
defend as provided above (the “Indemnitor”) hereby agrees to defend any suit or
proceeding brought against the Indemnitee entitled to indemnification and
defense by any such third party, provided that the Indemnitor is notified
promptly in writing of such suit or proceeding, and provided further that the
Indemnitor shall receive: (i) full and complete authority to conduct the defense
of such suit or proceeding, including its possible settlement, with the
Indemnitee hereby agreeing to any such settlement effected by the Indemnitor
(other than any settlement requiring the Indemnitee to accept liability or pay
any money or which could result in the Indemnitee being in breach of any
agreement or arrangement with a third party, which the Indemnitee may decline to
accept in its absolute discretion and without in any way affecting the
Indemnitor’s obligations under the indemnity set forth in this Section 20); (ii)
at the Indemnitor’s sole cost, all information that the Indemnitee may have and
that may be pertinent to said defense; and (iii) at the Indemnitor’s sole cost,
the Indemnitee’s reasonable cooperation and assistance in conducting said
defense. In addition to providing such defense, the Indemnitor shall pay all
damages and costs awarded therein against the Indemnitee, provided that the
Indemnitee has given the Indemnitor the authority, information and assistance
required of it hereunder with respect to such defense.
 
     20.04 Exclusions. Anything herein to the contrary notwithstanding, with
respect to STRATASYS, the provisions of this Section 20, and STRATASYS’s
obligations hereunder, shall not apply to any STRATASYS IP Claim which arises
from or in connection with any use and/or application by the HP Indemnitee of
any Product, Software or Documentation in a manner forbidden by STRATASYS, if
the STRATASYS IP Claim would not have occurred but for such forbidden use or
application; (ii) unauthorized modification or use of and/or an unauthorized
change to such Product, Software or Documentation by the HP Indemnitee; and/or
(iii) the combination by the HP Indemnitees, of any Product, Software or
Documentation with any other product, system, or sub-system (including, without
limitation, integration with a front-end or back-end product) that were not
supplied, suggested or induced by STRATASYS, if the STRATASYS IP Claim would not
have occurred but for such combination. In the event that any OEM Product
Software or Documentation is enjoined under a STRATASYS IP Claim or, in case of
an existing STRATASYS IP Claim is likely to be enjoined, STRATASYS shall, ***.
 
     Anything herein to the contrary notwithstanding, with respect to HP, the
provisions of this Section 20, and HP obligations hereunder, shall not apply to
any STRATASYS IP Claim which arises from or in connection with an unauthorized
modification or use by the STRATASYS Indemnitee of the HP Trademarks, if the HP
IP Claim would not have occurred but for such modification or use.
 
18
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



SECTION 21. COUNTRY OF MANUFACTURE CERTIFICATION
 
     21.01 Export Certifications. Upon HP’s request, STRATASYS will provide HP
with an appropriate certification stating the country of origin for the Products
exported from the United States. STRATASYS will affix such labels or other
markings of the Products, or the container if there is no room on the Products,
as shall be specified by HP, in order to comply with specific customs or other
requirements of any countries or territories outside the United States.
 
     21.02 Customs Requirements. HP shall notify STRATASYS of any requirement
from all applicable customs authorities, and STRATASYS will use commercially
reasonable efforts to achieve delivery Lead Times with such requirements. Upon
HP’s reasonable request, STRATASYS shall assist HP with certification stating
the country of origin to satisfy the requirements of: a) the customs authorities
of the country of receipt and the countries of HP’s distribution operations; and
b) any applicable export licensing regulations, including those of the United
States. ***.
 
SECTION 22. TRANSFER PRICE REVIEW
 
     22.01 Procedures. ***, the Parties agree to review transfer prices through
the ***.
 
SECTION 23. CURRENT CHANNELS
 
     23.01 HP Offers. HP will offer STRATASYS’s existing resellers the rights to
apply for and qualify as HP resellers for the Products as such are introduced
and made available, subject to compliance with HP’s standard rules of engagement
for resellers and reseller program criteria for these Products.
 
     23.02 STRATASYS Offers. It is understood that STRATASYS may offer STRATASYS
Equivalents to HP’s existing resellers outside the Territory defined in
Attachment 5.
 
SECTION 24. GOVERNMENTAL COMPLIANCE
 
     24.01 Compliance with Laws. STRATASYS shall comply with all U.S. federal,
state and local laws, rules, and regulations applicable to (a) STRATASYS’s
performance of this Agreement, (b) the Products, and/or (c) exportation of the
Product, including without limitation, all applicable import and export
regulations, environmental regulations, and packaging and labeling regulations.
 
     24.02 Compliance with Laws by HP. HP shall comply with all applicable
federal, state, local and foreign laws, rules, and regulations applicable to (a)
HP’s performance of this Agreement, (b) the Products, and/or (c) exportation,
importation, marketing, and/or distribution of the Products
 
19
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     24.03 Compliance Management. Each Party shall also promptly and fully brief
the other Party of any potential changes in applicable laws known to them, and
the Parties shall in good faith negotiate and amend this Agreement and all
Attachments, Exhibits or Schedules as may be required to comply with applicable
laws of any territories in which the Products are being distributed hereunder.
 
SECTION 25. FORCE MAJEURE EVENTS
 
     25.01 Force Majeure. Except for any Party’s payment of any amounts due
hereunder, or of any other financial obligations of such party, which are all
expressly excluded from the provisions of this Section 25, to the extent that
either Party to this Agreement is temporarily unable to perform its obligations
hereunder, in whole or in part, due to causes beyond such Party’s reasonable
control, including, but not limited to, acts of God, acts of war, acts of
terrorism, civil disturbance, governmental action, strikes, fire, flood,
typhoon, peril or accident at sea, inability to secure materials and
transportation or facilities, walkouts or lock-outs or other labor disputes
beyond the reasonable control of such Party (a “Force Majeure Event”), the time
for performing such obligations will be extended until such time as the Force
Majeure Event has been resolved or otherwise mitigated or eliminated so as not
to materially impede or prevent performance of such obligations; provided that
the Party claiming the benefit of this provision shall provide to the other
Party prompt written notice and reasonable evidence of the occurrence of such
Force Majeure Event, and shall cooperate with the other Party in taking all such
commercially reasonable actions as may be necessary or appropriate to mitigate,
avoid or lessen the adverse effects of such Force Majeure Event as they may
relate to the performance of each Party’s respective obligations hereunder.
 
     25.02 Effect of Force Majeure. Until such Force Majeure Event is so
resolved, mitigated or eliminated, the Party so unable to perform its
obligations shall not be deemed to be in default under or in breach of this
Agreement, provided that the Parties shall in any event be required to perform
all other obligations hereunder which are reasonably capable of being performed
during the continuance of such Force Majeure Event. Subject to the foregoing, a
Force Majeure Event may include (i) the occurrence of any pandemic, epidemic or
prevalent disease or illness with an actual or probable threat to human life,
including, without limitation, atypical pneumonia or (iii) any quarantine or
similar measure taken in relation thereto by any governmental authority to
prevent the spread of any communicable disease, (iv) any unavailability of any
resources or services resulting directly from any of the foregoing (v)
impossibility to deliver Products due to export/import restriction derived from
a governmental regulation that would make the export/import act illegal. In the
event that a Force Majeure Event continues for *** or longer, either Party may
terminate and cancel any and all outstanding Orders, regardless as to whether
accepted by STRATASYS, by written notice to the other Party. In the event that a
Force Majeure Event continues for ***, or longer, either Party may terminate
this Agreement without any liability to the other Party solely arising from such
early termination.
 
20
 

HP STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



SECTION 26. CONFIDENTIAL INFORMATION
 
     26.01 Confidentiality Obligations. In the event Confidential Information
shall be disclosed, the Parties shall first agree to disclose and receive such
information in confidence All Confidential Information disclosed by a Disclosing
Party to a Receiving Party pursuant to, or in connection with, this Agreement,
during the Term of the Agreement shall be maintained in confidence by the
Receiving Party and used only to perform under this Agreement. Each Receiving
Party shall use such measures as the Receiving Party uses to protect the
confidentiality of its own confidential information of like importance, but in
no event using less than reasonable care. The Receiving Party shall not make any
disclosure of such Confidential Information other than on a need-to-know basis
to its employees, and/or its Affiliates’ employees and consultants. The
Receiving Party shall be liable for its breach of the provisions of this Section
26, as well as breaches by any other recipient whose access and use was made
through the Receiving Party as specified herein. The Receiving Party shall
return or destroy the Disclosing Party’s tangible Confidential Information to
the Disclosing Party promptly upon the Disclosing Party’s request, unless the
Receiving Party has a continuing right under this Agreement to use such
Confidential Information. Nothing herein shall prevent assignment of the
Parties’ employees or consultants to other projects. For all purposes hereunder,
any Product tests conducted by HP, as well as test reports and related
documentation, shall be deemed to be jointly owned Confidential Information,
with each Party subject as a Receiving Party to maintain the confidentiality of
such materials and refrain from disclosure or other use of such materials as
provided hereunder.
 
     The Parties agree that the foregoing obligation shall not apply to any
information disclosed under this Agreement which the Receiving Party can
demonstrate by means of dated documentation, or documentation with otherwise
validated date, that such information: (i) was already in the public domain at
the time it was disclosed or subsequently enters the public domain through no
fault of the Receiving Party; (ii) was known to the receiving Party or its
Affiliates or in its possession prior to its receipt, (iii) was developed by the
receiving Party independently and without use of the disclosure under this
Agreement and without any breach of this Agreement; or (iv) was lawfully
received by the receiving Party on a non-confidential basis from a third party
who was not bound by a similar obligation of confidentiality in relation to the
information.
 
     26.02 Exceptions. Notwithstanding anything to the contrary in Section
26.01, disclosure of Confidential Information shall always be permitted to the
extent required by order of a court or governmental authority, provided that the
Disclosing Party has been given timely notice of such requirement and that the
Receiving Party must cooperate with the Disclosing Party to limit the scope and
effect of such order.
 
21
 

HP     STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



SECTION 27. TERMINATION
 
     27.01 ***, HP will have the right to terminate this Agreement with written
notice to STRATASYS within ***. In the event of termination under this Section
27.01, the post-termination provisions of Section 27.05 and 27.06 ***.
 
     27.02 Termination For Breach. Either Party shall have the right (but not
the obligation) to terminate this Agreement, without any liability on the part
of such Party to the other Party for breach solely from any such termination
upon *** prior written notice given to the other Party, upon the occurrence of
any one or more of the following events:
 

           (a)       Where the other Party shall have breached or defaulted in
the performance of any of its material obligations under this Agreement and
where such breach or default shall have continued for *** after written notice
thereof having first been provided to such other Party by the non-breaching
Party; or   (b) Where (i) a receiver is appointed for the other Party or its
properties; (ii) any proceedings are commenced by or for the other Party under
any bankruptcy, insolvency or debtor's relief law; (iii) any proceedings are
commenced against the other Party under any bankruptcy, insolvency or debtor's
relief law and such proceedings are not vacated or set aside within *** from the
date of commencement thereof; or (iv) the other Party is wound up, liquidated or
dissolved.

 
     27.03 Effect of Termination. The expiration or sooner termination of this
Agreement shall not release either Party from any liability which, at the time
of expiration or termination has already accrued against the other Party or
which thereafter may accrue against the other Party, in respect of accepted
Orders that are accepted prior to such expiration or termination thereof.
 
     27.04 Return of Confidential Information. Upon expiration or sooner
termination of this Agreement, the Receiving Party shall immediately cease all
use of Confidential Information (except and to the extent required for any
licenses as set forth in Section 19) and shall, in accordance with Disclosing
Party’s reasonable written instructions, promptly return to Disclosing Party or
destroy all Confidential Information of Disclosing Party, including without
limitation, all copies (in electronic form or otherwise) in Receiving Party’s
possession and any notes, memoranda or other excerpts that contain Confidential
Information of the Disclosing Party. The Receiving Party shall also promptly
certify in a writing signed by an officer or director of the Receiving Party
that all such Confidential Information has been returned, deleted or destroyed.
 
22
 

HP     STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     27.05 Post-Termination Transition Matters. Additionally, upon termination
of the Agreement, STRATASYS shall:
 
     -Supply Products that are the subject of a valid, binding purchase order
received prior to the effective date of such termination, accompanied by full
payment or irrevocable letter of credit securing full payment therefor;
 
     -Continue to supply Consumables, *** Spare Parts, Spare Parts and
accessories to HP for supply to HP or Eligible Purchasers for a period of ***
following the termination date.
 
     27.06 Survival Section. Notwithstanding any expiration or termination of
this Agreement, the provisions of Sections 8.04, 11, 14.04, 18, 26, 27.04,
27.05, 27.06 and 30, (other than 30.11 and 30.12) will survive for the time
periods specified therein, or for *** following expiration or termination of the
Agreement, if no time periods are specified.
 
SECTION 28. LIMITATION OF LIABILITY
 
     TO THE FULLEST EXTENT PERMITTED BY LAW, UNLESS EXPRESSLY PROVIDED OTHERWISE
UNDER THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE FOR ANY SPECIAL OR
CONSEQUENTIAL DAMAGES OF THE OTHER (INCLUDING BUT NOT LIMITED TO LOSS OF
PROFITS, LOSS OF DATA OR OTHER BUSINESS LOSSES, HOWEVER CAUSED AND BASED ON ANY
THEORY OF LIABILITY) ARISING OUT OF ANY PERFORMANCE OF THIS AGREEMENT (OR ANY
FAILURE TO PERFORM) OR IN FURTHERANCE OF THE PROVISIONS OR OBJECTIVES OF THIS
AGREEMENT, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED ON TORT, WARRANTY,
CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
CLAIMS (INDIVIDUAL OR AGGREGATE) ARISING HEREUNDER, WHICH EXCEED THE SUM OF ***
NOTWITHSTANDING THE ABOVE, SAID LIMITATIONS AND EXCLUSIONS OF LIABILITY IN NO
MANNER REDUCES OR LIMITS LIABILITIES AND INDEMNITIES OF EITHER PARTY UNDER
SECTIONS 20.02 AND 20.03 ABOVE.
 
SECTION 29. NEW PRODUCT NEGOTIATIONS
 
     29.01 Proposed Products for the *** Market Segment. ***, the Parties,
through the ***, agree to meet in good faith to negotiate further exclusivity
permitting marketing, manufacture and sale of proposed products for the ***
Market Segment to HP. Such exclusivity shall be pending on (i) ***; (iii) ***;
(iv) ***; and (v) ***.
 
     It is the intention and goal of STRATASYS to provide HP with exclusivity
within the *** Market Segment versus other *** manufacturers and *** brands, and
it is the intention and goal of HP to provide STRATASYS with exclusivity to
manufacture and sell to HP products within the *** Market Segment. It is also
understood that the contemplated extension of exclusivity assumes that the
Parties can jointly identify and agree on competitive business scenario. Both
Parties, for these purposes, attach hereto ***.
 
23
 

HP     STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



SECTION 30. MISCELLANEOUS
 
     30.01 Entire Agreement. This Agreement, together with the Attachments,
Schedules and Exhibits, constitutes the entire agreement between the Parties
with respect to the subject matter hereof, and supersedes all prior drafts of
the Agreement and all other agreements between the Parties, express or implied,
written or oral, other than the Confidentiality Agreement executed between the
Parties prior to the Effective Date, which will survive execution of this
Agreement and will control over any inconsistent or conflicting provisions of
this Agreement. All capitalized terms defined in this Agreement which are used
in any Attachment, Schedule or Exhibit shall, unless the context otherwise
requires, have the same meaning therein as given herein.
 
     30.02 Protective Rights Agreement. As a material inducement into the entry
into and performance under this Agreement, the Parties have also agreed to enter
into a Protective Rights Agreement as of the date hereof.
 
     30.03 Nonsolicitation Restrictions. During the Term of this Agreement, and
for a period of ***, except with the other Party’s prior written consent,
neither Party will solicit, offer a position to, or hire any employee of the
other Party or such other Party’s Affiliates. For purposes of this Agreement,
these nonsolicitation restrictions will apply to any position (employee,
contractor or otherwise), but shall not apply if an employee makes initial
contact by answering a newspaper, online or other general circulation
advertisement or job posting.
 
     30.04 Notices. Any notice, request, consent, approval, or communication
(collectively a “Notice”) under this Agreement shall be effective only if it is
in writing and (i) personally delivered, (ii) sent by certified or registered
mail, return receipt requested, postage prepaid (iii) sent by a nationally
recognized overnight delivery service, with delivery confirmed, or (iv) sent by
facsimile, with receipt confirmed, addressed as follows*:
 
     (a) if to HP, to

 

      HP Address:     Attention: Telephone:  Facsimile:  

 
 
____________________
 
* The information below was omitted from the executed agreement.
 
24
 

HP     STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



with a copy to:
         Name: Address: Attention:     Telephone:  Facsimile:


     and to
 

     Name:   Address:   Attention: Telephone  Facsimile:


if to STRATASYS, to
 
STRATASYS
     Address:   Attention: Telephone:    Facsimile:


with a copy to:
       Name:   Address:   Attention:   Telephone:  Facsimile:


or such other persons or addresses as shall be furnished by Notice by a Party to
the other Party. A Notice shall be deemed to have been given as of the date when
(i) personally delivered, (ii) ten (10) days after properly addressed and mailed
as aforesaid, (iii) the next day when delivered during business hours to said
overnight delivery service properly addressed, or (iv) when receipt of the
facsimile is confirmed, as the case may be, unless the sending Party has actual
knowledge that a Notice was not received by the intended recipient. All Notices
shall specifically state: (i) the provision or provisions, if any, of this
Agreement with respect to which such Notice is given; and (ii) the relevant time
period, if any, in which the Party given.
 
25
 

HP     STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     Any Party may give any notice, request, demand, claim or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication shall
be deemed to have been duly and validly given unless and until it actually is
received by the Party for whom it is intended. Any Party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other Party notice in the manner in this
Agreement set forth.
 
     30.05 Independent Contractors. This Agreement shall not constitute either
Party as the agent or legal representative of the other Party for any purpose
whatsoever, and neither Party shall hold itself out as an agent of the other
Party. This Agreement creates no relationship of joint venturers, partners,
associates, employment or principal and agent between the Parties, and both
Parties are acting as independent contractors. Neither HP nor STRATASYS is
granted in this Agreement any right or authority to, and shall not attempt to,
assume or create any obligation or responsibility for or on behalf of the other.
Neither HP nor STRATASYS shall have any authority to bind the other to any
contract, whether of employment or otherwise, and HP and STRATASYS shall bear
all of their respective expenses for their operations, including the
compensation of their employees and the maintenance of their offices and service
facilities. HP and STRATASYS shall each be solely responsible and liable for
their own employees, and for the acts or omissions in performance under this
Agreement.
 
     30.06 Assignment. Except as set forth herein, neither Party shall assign or
delegate performance of this Agreement or any right or obligation under this
Agreement, voluntarily or by operation of law, without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, each Party agrees to consent to any proposed
assignment of the other Party’s rights and delegation of its obligations under
this Agreement in whole or in part to any Affiliate of such Party, or in whole
to a third party who acquires all or substantially all of the assets of such
Party or of the assets of the business of such Party to which this Agreement
relates, provided in each case that the assignee agrees in writing to assume,
and has the technical and financial capabilities to fulfill, all of the
assigning Party’s obligations under this Agreement. Subject to the foregoing,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and permitted assigns. Any
attempt to assign or transfer this Agreement or any portion thereof in violation
of this Section 30.06 shall be void ab initio.
 
     30.07 Amendments. The terms and provisions of this Agreement or any
Schedule, Exhibit or other Attachment hereto may not be waived, modified,
amended or replaced, other than in a writing referencing this Section 30.07 and
signed by authorized officers or representatives of each Party. No waiver
entered into shall be deemed to be a waiver of any other or further obligation
or liability of the Party in whose favor the waiver was given as provided
herein.
 
     30.08 No Third-Party Beneficiaries. This Agreement is intended to benefit
the Parties and their respective permitted successors and permitted assigns and
shall not confer upon any other Person any rights or remedies.
 
26
 

 

HP     STRATASYS

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     30.09 No Publication. So long as this Agreement is in effect, no Party or
any of its Affiliates shall issue or cause the publication of any press release
or other announcement with respect to the terms or implementation of this
Agreement without the prior consultation and approval of the other Party, except
as may be required by law; provided that such approval shall not be unreasonably
withheld or delayed. Any such publicity made in accordance with the terms of a
joint communications program shall not require approval under this Section
30.09.
 
     30.10 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is held by a court of competent
jurisdiction or regulatory authority to be illegal or invalid for any reason
whatsoever, the Parties agree to negotiate in good faith a next best alternative
term or provision, as the case may be, that retains the Parties’ original intent
to the greatest extent possible. If the Parties are unable to negotiate such
term or provision, the original term or provision shall be enforced to the
maximum extent permitted by law, and, in any event, such illegality or
invalidity shall not affect the validity of the remainder of the Agreement, or
the validity of such term or provision in other jurisdictions.
 
     30.11 ***. Implementation, execution and leadership for this Agreement will
be managed by a ***, comprised of *** and who will meet at least quarterly, with
locations alternating between Barcelona, Spain and Eden Prairie, Minnesota or a
mutually agreed site, with the initial meeting scheduled to coincide with the
execution of this Agreement.***, will be reviewed at each meeting, while ***
would be reviewed at least semi-annually, and *** reviewed at least annually. HP
and STRATASYS will facilitate ***.
 
     30.12 *** Discussion. Any controversy or claim arising out of, relating to
or in connection with the performance or interpretation of this Agreement will
first be submitted by the Parties in writing to a panel of *** who shall
promptly meet and confer in an effort to resolve such dispute. In the event ***
are unable to resolve any dispute within *** days after submission of the
dispute to them and the Parties have not agreed to an extension of the time
within which the dispute may be resolved by ***, either Party may then refer
such dispute to the agreed jurisdiction.
 
     30.13 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed in all respects by the internal laws of the State of Minnesota and
applicable federal laws of the United States of America, applicable to contracts
for the manufacture and sale of goods to be entered into and performed wholly
within Minnesota, and without regard to applicable conflicts of law principles.
HP hereby irrevocably consents to the jurisdiction and venue of the applicable
federal or state courts located in Hennepin County, Minnesota
 
     30.14 Counterparts. This Agreement may be executed in any number of
counterparts or multiple originals, each of which shall be considered an
original, and all of which, when taken together, shall constitute a single
agreement. Facsimile execution and delivery of this Agreement and the
Attachments, Schedules or Exhibits hereto by any of the Parties shall be legal,
valid and binding execution and delivery of such document for all purposes.
 
27
 

HP     STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties have signed this Agreement, through their
duly authorized representatives, on the date first set forth hereinabove.
 

STRATASYS, INC. HEWLETT-PACKARD   COMPANY     By: /s/ S. Scott Crump By: /s/
Santiago Morera     Name: S. Scott Crump Name: Santiago Morera     Title: Chief
Executive Officer Title: Vice President


Attachment 1.   Definitions Attachment 2.   *** Product PRDs Attachment 3.  
Template of FSR Attachment 4.   Transfer Prices of Products (include HP Part
Numbers) Attachment 5.   Territory Attachment 6.   *** Attachment 7.   HP
Packaging Document Attachment 8.   End User License Attachment 9.   Contacts
Attachment 10.    *** Guidelines Attachment 11.   Propose Exclusivity and Timing
for the SRS and Build Base Attachment 12.   HP Trademarks†    

____________________

† Attachment 12 was omitted from the executed agreement.
 
28
 

HP     STRATASYS


*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 1
 
DEFINITIONS
 
As used in this Agreement, all capitalized terms shall have the meanings
ascribed to as follows:
 
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person, where “control” (including, with its correlative meanings, “controlled
by” and “under common control with”) means (a) the beneficial ownership of fifty
percent (50%) or more of the outstanding voting securities of a Person, or (b)
the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.
 
“Agreement” shall have the meaning ascribed thereto in the Preamble.
 
“Attachments, Schedules and Exhibits” The Attachments, Schedules and Exhibits
are an integral part of this Agreement, and are incorporated fully by reference
herein. The Parties shall sign and attach any replacement Attachments, Schedules
or Exhibits as they may waive, amend, modify or replace from time to time and as
provided in Section 29.05.
 
“AIR” (Annualized Intervention Rate) shall mean ***.
 
“AIR Limited Warranty” shall mean the limited, express warranty made by
STRATASYS in Section 11.04
 
“AIR ***” shall mean ***.
 
“AIR ***” shall mean ***.
 
“Build Base” shall mean the disposable plastic surface on which the models are
built.
 
***.
 
“Cleaning Agent” shall mean the components used in the SRS to dissolve the
support material.
 
“Confidential Information” shall mean any (i) technical or commercial
information disclosed by the Disclosing Party to the Receiving Party, marked as
confidential if in written (including electronic) form, or if in oral form, if
followed by a writing confirming that the information is “Confidential” within
thirty (30) Business Days after oral disclosure tangible materials containing
Confidential Information, such as, samples, models, and prototypes, as long as
such Confidential Information is unrelated to the Products.
 
“Consumables” shall mean collectively the ***.
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



“*** Spare Parts” shall mean those Spare Parts that ***, and as are identified
in the then-current Attachment 4.
 
“Dead on Arrival” shall mean a Product that is received damaged or
non-functional, and discovered immediately after the first time it is removed
from the original product packaging, but excluding any damage that occurs during
the unpacking and setup process.
 
“Dead on Arrival Parts” shall mean parts that are received damaged or
non-functional, and discovered immediately after the first time it is removed
from the original product packaging, but excluding any damage that occurs during
the unpacking and setup process.
 
“Delivery” and “Delivery Date” shall mean the time that Products are delivered
to and ready for tender to HP’s designated carrier at STRATASYS’ loading dock.
 
“Disclosing Party” shall mean the Party disclosing Confidential Information to
the Receiving Party under this Agreement.
 
“Documentation” means the user and technical manuals and other documentation
that STRATASYS ordinarily makes available with the Products and any other
documentation and information regarding the Product as for use in connection
with distribution of the Products.
 
“Effective Date” shall be the date identified on the cover page of this
Agreement.
 
“Eligible Purchaser” shall mean HP; any Affiliate of HP; or any HP distribution
center, each as may be designated by HP from time to time by notice to
STRATASYS.
 
“End User Documentation” shall mean those items identified in Section 7.02.
 
“Enhancements” shall mean new features, new functionalities, upgrades or new
versions of the Products or Documentation.
 
“Epidemic Failures” shall mean collectively, an AIR System Epidemic Failure and
AIR Failure Mode Epidemic Failure.
 
“FCS” (First Customer Shipment) shall mean the ***.
 
“Fix” shall mean a change in a Product that removes a problem in that Product. A
Fix must be designed and tested so that it can be distributed to all customers.
A Fix may be temporary or permanent. A temporary Fix may be a patch or bug fix
that temporarily modifies a Product. A permanent Fix provides a permanent
solution to the problem, agreed upon by both HP and STRATASYS.
 
“***” shall mean the *** as identified in Section 5.05 and 5.07.
 
“FSR” (First Shipment Release) shall mean ***.
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



“Headings”. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof.
 
“Intellectual Property Rights” shall mean (i) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereon, and all patents, patent applications and patent disclosures, together
with all reissuances, divisions, continuations, continuations-in-part,
revisions, extensions and reexaminations thereof; (ii) all copyrightable works,
all works of authorship, all copyrights, and all applications, registrations and
renewals in connection therewith; (iii) all mask works and all applications,
registrations and renewals in connection therewith; (iv) all trade secrets and
confidential business information; and (v) any and all applications and
registrations of the foregoing (in any jurisdiction). Intellectual Property
Rights shall exclude all Trademarks, as that term is defined herein.
 
“***” shall mean the point in time in which ***.
 
“Lead Time” shall be the time period between the acceptance of an Order and
Delivery.
 
“Lot” shall mean all similar Products as identified in any individual Order that
are designated for Delivery to the same Eligible Purchaser.
 
“Material Bay” shall mean STRATASYS’ attachable component, designed to provide
integrated storage of and convenient access to Printer Product material spools.
 
“Maximum Production Capacity” shall mean STRATASYS’ then-current designated
maximum volume manufacturability, calculated and adjusted in accordance with its
regular manufacturing standards, current supply chain, manufacturing capacity
and other constraints, and in consideration with HP.
 
“MSM” shall mean Printer Product modeling support material.
 
“Noncomplying” shall mean the failure of any Product to comply with: (a) the
applicable PRD specifications; or (b) such other Product specifications as are
agreed to by the Parties in writing and attached by amendment to this Agreement.
 
“Orders” shall have the meaning as described thereto in Section 5.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
 
“PRD” shall mean the then-current Product Requirement Document containing all
requirements specifications. Each PRD shall be dated, sequentially numbered and
attached to this Agreement as an Attachment 2, and incorporated fully by
reference herein, and shall automatically and fully replace any prior PRD(s) for
such Product on execution thereof.
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



“*** Products” shall mean those *** Market Segment *** products described and
defined in a PRD included in Attachment and incorporated by reference into this
Agreement.
 
“Products” shall mean collectively *** Products, Material Bays, SRSs,
Consumables, Spare Parts, and *** Spare Parts.
 
“Quality Plan” shall have the meaning identified in Section 13.
 
“Receiving Party” shall mean the Party to whom Confidential Information is
disclosed to under this Agreement.
 
***.
 
“Software” shall mean any software or firmware included or bundled with the
Products.
 
“Spare Parts” shall mean those Product parts listed in the then-current
Attachment 4.
 
“SRS” shall mean a support removal systems.
 
“STRATASYS Equivalents” shall mean a substantially similar product sold by
STRATASYS during the term and outside of the Territory.
 
“Support” shall mean those certain ongoing maintenance and technical assistance
services for the Products provided by STRATASYS to HP.
 
“Term” shall have the meaning ascribed in Section 2.
 
“Territory” shall mean that defined in Attachment 5.
 
“Trademark” shall mean all trademarks, service marks, trademark and service mark
applications, trade dress, trade names, logos, insignia, symbols, designs,
domain names, email addresses, or other commercial symbols identifying a Party
or its products.
 
“Warranty” shall mean those express limited warranties made by STRATASYS in
Section 11.01.
 
“Working Day” shall mean any non-holiday weekday that STRATASYS is open for
business.
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 2
 
*** Product PRDs
 
***.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 3
 
Template of FSR
 
***.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 4
 
Transfer Prices of Products (include HP Part Numbers)
 
***.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 5
 
Territory


 
The intent of this Agreement is that the Territory will be worldwide ***.
Notwithstanding the aforementioned, ***, the Territory corresponds to the
following countries:
 

1.      Germany       2. United Kingdom       3. Italy       4. France       5.
Spain

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 6
 
***
 
***.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 7
 
HP Packaging Document
 
***.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 8


Stratasys® End User License Agreement
 
PLEASE READ THIS LICENSE CAREFULLY. BY USING ALL OR ANY PORTION OF THIS SOFTWARE
("SOFTWARE") YOU ACCEPT ALL THE TERMS AND CONDITIONS OF THIS LICENSE, AND AGREE
THAT THIS LICENSE IS FULLY ENFORCEABLE AGAINST YOU AND ANY OTHER INDIVIDUAL OR
LEGAL ENTITY THAT USES THE SOFTWARE . IF YOU DO NOT AGREE, DO NOT USE THIS
SOFTWARE. IF YOU ACQUIRED THE SOFTWARE ON TANGIBLE MEDIA (E.G. CD) WITHOUT AN
OPPORTUNITY TO REVIEW THIS LICENSE AND YOU DO NOT ACCEPT THIS LICENSE, YOU MAY
OBTAIN A REFUND OF ANY AMOUNT YOU ORIGINALLY PAID IF YOU: (A) MAKE NO USE OF THE
SOFTWARE AND (B) RETURN IT, WITH PROOF OF PAYMENT, TO THE LOCATION FROM WHICH IT
WAS OBTAINED WITHIN THIRTY (30) DAYS OF THE PURCHASE DATE.
 
Stratasys and its suppliers own all copyrights and other Software intellectual
property rights. Stratasys permits you to Use the Software only in accordance
with the terms of this License. Use of any third party materials included in the
Software may be subject to other terms and conditions typically found in a
separate license agreement or "Read Me" file located near such materials
 

1.       Definitions. "Software" means (a) all of the contents of the files,
disk(s), CD-ROM(s) or other media with which this License is provided,
including, but not limited to: (i) Stratasys or third party computer information
or software; (ii) related explanatory written materials or files
("Documentation"); and (iii) fonts; and (b) upgrades, modified versions,
updates, additions, and copies of the Software, if any, licensed to you by
Stratasys (collectively, "Updates"). "Use" or "Using" means to access, install,
download, copy or otherwise benefit from using the functionality of the Software
in accordance with the Documentation. "Permitted Number" means one (1), unless
otherwise indicated, or otherwise covered under a separate valid license granted
by Stratasys. "Computer" means an electronic device that accepts information in
digital or similar form and manipulates it for a specific result based on a
sequence of instructions. “Stratasys " means Stratasys Incorporated, a Delaware
corporation, 7665 Commerce Way, Eden Prairie, Minnesota 55344.   2. Software
License. As long as you have made all required payments for this license and any
associated equipment, and continue to comply with the terms of this Software
License Agreement (the "License"), Stratasys grants to you a non-exclusive
license to Use the Software for the purposes described in the Documentation.  
2.1       General Use. Subject to the terms of this License, you may install
copies of the Software on any compatible computer within your internal network
for the sole and exclusive purpose of using the Software within your internal
business operations. Unless otherwise expressly permitted hereunder or via prior
written consent from Stratasys, no other server or network use of the Software
is permitted, including but not limited to use of the Software (i) either
directly or through commands, data or instructions from or to another computer
or (ii) for internal network, internet or web hosting services.   2.2 Backup
Copy. You may make one backup copy of the Software, provided your backup copy is
not installed or used on any computer. You may not transfer the rights to a
backup copy unless you transfer all rights in the Software as provided under
Section 4.   2.3 Portable or Home Computer Use. In addition to the single copy
permitted under Sections 2.2 and 2.3, the primary user of the computer on which
the Software is installed may make one additional copy of the Software for his
or her exclusive use on either a portable Computer or a Computer located at his
or her home, provided the Software on the portable or home Computer is not used
at the same time as the Software on the primary computer.   2.4
No Modification. You may not customize or extend the functionality of the
installer for the Software. You may not otherwise alter or modify the Software
or create a new installer for the Software. The Software is licensed and
distributed by Stratasys for viewing and processing STL files, and for
communicating and transferring files between the Software and other Stratasys
products. You are not authorized to integrate or use the Software with any other
software, plug-in or enhancement which uses or relies upon the Software when
converting or transforming STL files into other file formats (e.g., a STL file
into a CMB file). You are not authorized to integrate or use the Software with
any (a) plug-in software not developed in accordance with this License or (b)
other software or enhancement to programmatically interface with the Software
for any other purpose.

 

--------------------------------------------------------------------------------




  2.5 Third Party Web Site Access. The Software may allow you to access third
party web sites ("Third Party Sites"). Your access to and use of any Third Party
Sites, including any goods, services or information made available from such
sites, is governed by the terms and conditions found at each Third Party Site,
if any. Third Party Sites are not owned or operated by Stratasys. YOUR USE OF
THE SOFTWARE TO ACCESS THIRD PARTY SITES IS AT YOUR OWN RISK. STRATASYS MAKES NO
WARRANTIES, CONDITIONS, INDEMNITIES, REPRESENTATIONS OR TERMS, EXPRESS OR
IMPLIED, WHETHER BY STATUTE, COMMON LAW, CUSTOM, USAGE OR OTHERWISE AS TO ANY
OTHER MATTERS, INCLUDING, BUT NOT LIMITED TO, NON-INFRINGEMENT OF THIRD PARTY
RIGHTS, TITLE, INTEGRATION, ACCURACY, SECURITY, AVAILABILITY, SATISFACTORY
QUALITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO
THE THIRD PARTY SITES.   3.       Intellectual Property Ownership, Copyright
Protection. The Software and any copies that you make are the intellectual
property of and are owned by Stratasys and its suppliers. The structure,
organization and code of the Software are the valuable trade secrets and
confidential information of Stratasys Incorporated and its suppliers. The
Software is protected by law, including without limitation the copyright laws of
the United States and other countries, and by international treaty provisions.
Except as expressly stated herein, this License does not grant you any
intellectual property rights in the Software and all rights not expressly
granted are reserved by Stratasys and its suppliers.       4. Restrictions.  
4.1       Notices. You shall not copy the Software, except as set forth in
Section 2. Any copy of the Software that you make must contain the same
copyright and other proprietary notices that appear on or in the Software.   4.2
No Modifications. You shall not modify, adapt or translate the Software. You
shall not reverse engineer, decompile, disassemble or otherwise attempt to
discover the source code of the Software except to the extent you may be
expressly permitted to decompile under applicable law.   4.3 Transfer. The
Software is for your internal business use only, and no sharing, brokering,
rental, leasing, sublicensing, assignment, software service bureau or other use
or transfer that permits any third party to use the Software is allowed. You
may, however, transfer all your rights to Use the Software to another person or
legal entity provided that: (a) you also transfer (i) this License, and (ii) the
Software and all other software or hardware bundled or pre-installed with the
Software, including all copies, Updates and prior versions, to such person or
entity; (b) you retain no copies, including backups and copies stored on a
computer; (c) you or the proposed transferee have provided Stratasys with the
relevant information regarding the proposed transferee and paid the then-current
transfer fee; and (d) the proposed transferee accepts in writing all terms and
conditions of this License and any other terms and conditions upon which you
legally purchased a license to the Software. Notwithstanding the foregoing, you
may not transfer education, pre-release, or not for resale copies of the
Software.           5. Termination. Stratasys may terminate this Agreement
without prior notice if, in Stratasys’ opinion, any provisions are violated.
Upon termination, Licensee will, within 5 working days, return all distribution
media (DAT, CD ROM, quarter-inch cartridge), documentation, and materials
related to Licensed Software. Futhermore, Licensee will, within 5 working days,
remove all copies of Licensed Software from any computer and/or backup media.
Upon termination for violation of provisions of this agreement, Licensee will be
responsible for Stratasys costs related to recovering Licensed Software,
including reasonable attorney’s fees.   6. Updates. If the Software is an Update
to a previous version of the Software, you must possess a valid license to such
previous version in order to Use such Update, as well as a then-current limited
warranty or post-warranty Stratasys maintenance agreement, which is separate
from the Software, and nontransferable to any third party. All Updates are
provided to you on a license exchange basis. You agree that by Using an Update
you voluntarily terminate your right to use any previous version of the
Software. As an exception, you may continue to Use previous versions of the
Software on your Computer after you Use the Update but only to assist you in the
transition to the Update, provided that: (a) the Update and the previous
versions are installed on the same computer; (b) the previous versions or copies
thereof are not transferred to another party or Computer unless all copies of
the Update are also transferred to such party or Computer; as provided in
Section 4 above and (c) you acknowledge that any obligation Stratasys may have
to support the previous versions of the Software may be ended upon availability
of the Update.

 

--------------------------------------------------------------------------------




7.       NO WARRANTIES. The Software is being delivered to you "AS IS" and
Stratasys makes no warranty as to its use or performance. STRATASYS AND ITS
SUPPLIERS DO NOT AND CANNOT WARRANT THE PERFORMANCE OR RESULTS YOU MAY OBTAIN BY
USING THE SOFTWARE. EXCEPT FOR ANY WARRANTY, CONDITION, REPRESENTATION OR TERM
TO THE EXTENT TO WHICH THE SAME CANNOT OR MAY NOT BE EXCLUDED OR LIMITED BY LAW
APPLICABLE TO YOU IN YOUR JURISDICTION, STRATASYS AND ITS SUPPLIERS MAKE NO
WARRANTIES CONDITIONS, REPRESENTATIONS, OR TERMS (EXPRESS OR IMPLIED WHETHER BY
STATUTE, COMMON LAW, CUSTOM, USAGE OR OTHERWISE) AS TO ANY MATTER INCLUDING
WITHOUT LIMITATION NONINFRINGEMENT OF THIRD PARTY RIGHTS, MERCHANTABILITY,
INTEGRATION, SATISFACTORY QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE. The
provisions of Section 7 and Section 8 shall survive the termination of this
License, howsoever caused, but this shall not imply or create any continued
right to Use the Software after termination of this License. Users who reside or
use the Software in Germany or Austria are subject to the special warranty
provisions identified in Section 14 below.   8. LIMITATION OF LIABILITY. IN NO
EVENT WILL STRATASYS OR ITS SUPPLIERS BE LIABLE TO YOU FOR ANY DAMAGES, CLAIMS
OR COSTS WHATSOEVER, OR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL DAMAGES, OR ANY
LOST PROFITS OR LOST SAVINGS, EVEN IF A STRATASYS REPRESENTATIVE HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSS, DAMAGES, CLAIMS OR COSTS OR FOR ANY
CLAIM BY ANY THIRD PARTY. THE FOREGOING LIMITATIONS AND EXCLUSIONS APPLY TO THE
EXTENT PERMITTED BY APPLICABLE LAW IN YOUR JURISDICTION. STRATASYS’ AGGREGATE
LIABILITY AND THAT OF ITS SUPPLIERS UNDER OR IN CONNECTION WITH THIS LICENSE
SHALL BE LIMITED TO THE APPLICABLE SOFTWARE LICENSE FEE, IF ANY. Nothing
contained in this License limits Stratasys’ liability to you in the event of
death or personal injury resulting from Stratasys’ gross negligence or for the
tort of deceit (fraud). Stratasys is acting for itself and on behalf of its
suppliers for the purpose of disclaiming, excluding and/or limiting obligations,
warranties and liability as provided in this License, but in no other respects
and for no other purpose. For further information, please see the jurisdiction
specific information at the end of this License, if any, or contact Stratasys’
Customer Support Department. You acknowledge that the limitations and exclusions
in this License are necessary and reasonable provisions, and that the Software
would not be licensed by Stratasys and its suppliers, or would be licensed at
significantly higher rates, in the absence of such limitations and exclusions.  
9. Export Rules. You agree that the Software will not be shipped, transferred or
exported into any country or used in any manner prohibited by the United States
Export Administration Act or any other export laws, restrictions or regulations
(collectively the "Export Laws"). In addition, if the Software is identified as
export controlled items under the Export Laws, you represent and warrant that
you are not a citizen, or otherwise located within, an embargoed nation
(including without limitation Iran, Iraq, Syria, Sudan, Libya, Cuba, North
Korea, Rwanda, and Serbia) and that you are not otherwise prohibited under the
Export Laws from receiving or Using the Software. All rights to Use the Software
are granted on condition that such rights are forfeited if you fail to comply
with the terms of this License.   10. Governing Law. This License will be
governed by and construed in accordance with the substantive internal laws in
force in the State of Minnesota, without regard to applicable conflicts of law
principles. You irrevocably consent and agree that the respective federal or
state courts located within Hennepin County, Minnesota, United States of America
shall have exclusive jurisdiction and venue over all disputes relating to this
License, and that this License will not be governed by the conflict of law rules
of any jurisdiction; and is not governed by the United Nations Convention on
Contracts for the International Sale of Goods, the application of all of which
are expressly excluded.   11. General Provisions. If any part of this License is
found void and unenforceable by a court of competent jurisdiction, it will not
affect the validity of the balance of this License, which shall remain valid and
enforceable according to its terms. This License shall not prejudice the
statutory rights of any party dealing as a consumer. This License may only be
modified by a writing signed by an authorized officer of Stratasys. Updates may
be licensed to you by Stratasys with additional or different terms. This License
is the entire agreement between Stratasys and you relating to the Software, and
it supersedes any prior representations, discussions, undertakings,
correspondence, documents or other communications or advertising relating to the
Software.

 

--------------------------------------------------------------------------------




12.       Notice to U.S. Government End Users. The Software and Documentation
are "Commercial Items," as that term is defined at 48 C.F.R. §2.101, consisting
of "Commercial Computer Software" and "Commercial Computer Software
Documentation," as such terms are used in 48 C.F.R. §12.212 or 48 C.F.R.
§227.7202, as applicable. Consistent with 48 C.F.R. §12.212 or 48 C.F.R.
§§227.7202-1 through 227.7202-4, as applicable, the Commercial Computer Software
and Commercial Computer Software Documentation are being licensed to U.S.
Government end users (a) only as Commercial Items and (b) with only those rights
as are granted to all other end users pursuant to the terms and conditions
herein. Unpublished-rights reserved under the copyright laws of the United
States. Stratasys Incorporated, 7665 Commerce Way, Eden Prairie, MN 55344-2080,
USA. For U.S. Government End Users, Stratasys agrees to comply with all
applicable equal opportunity laws including, if appropriate, the provisions of
Executive Order 11246, as amended, Section 402 of the Vietnam Era Veterans
Readjustment Assistance Act of 1974 (38 USC 4212), and Section 503 of the
Rehabilitation Act of 1973, as amended, and the regulations at 41 CFR Parts 60-1
through 60-60, 60-250, and 60-741. The affirmative action clause and regulations
contained in the preceding sentence shall be incorporated by reference in this
License.   13. Compliance with Licenses. If you are a business or organization,
you agree that upon request from Stratasys or Stratasys’ authorized
representative, you will within thirty (30) days fully document and certify that
use of any and all Software at the time of the request is in conformity with
your valid licenses from Stratasys.   14. Automated Services. The Software
allows for periodic automated connections between your computer(s) and HP’s
server, to enable you to receive and download updates; to maintain, improve and
enhance your Use of the Software; and to evaluate additional information,
features, functionality and potential future offerings related to the Software
and your system, as well as to monitor and verify authorized Software Use. When
these connections are opened, HP may also collect and aggregate certain data
regarding your computer(s), specific configurations, web usage and system
operations performed since the last connection, but will not gather or retain
any specific personally identifiable information on individual operations, other
than your IP Address, which is considered to be “personally identifiable
information” in certain jurisdictions. Stratasys has no access to or control
over any collection or use of this data.     For more information regarding this
automated feature, or to disconnect and reconfigure the Software to prevent
automated connections, please contact HP Customer Service.   15. Specific
Software Exceptions.    

           15.1       Limited Warranty for Users Residing in Germany or Austria.
If you obtained the Software in Germany or Austria, and you usually reside in
such country, then Section 8 does not apply, instead, Stratasys warrants that
the Software provides the functionalities set forth in the Documentation (the
"agreed upon functionalities") for the limited warranty period following receipt
of the Software when used on the recommended hardware configuration. As used in
this Section, "limited warranty period" means two (2) years if you are a
consumer using the Software for noncommercial personal use, and one (1) year for
all other users. Non-substantial variation from the agreed upon functionalities
shall not be considered and does not establish any warranty rights. THIS LIMITED
WARRANTY DOES NOT APPLY TO SOFTWARE PROVIDED TO YOU FREE OF CHARGE, FOR EXAMPLE,
UPDATES, PRE- RELEASE, TRYOUT, PRODUCT SAMPLER, NOT FOR RESALE (NFR) COPIES OF
SOFTWARE, OR TO ANY SOFTWARE THAT HAS BEEN ALTERED BY YOU, TO THE EXTENT SUCH
ALTERATIONS CAUSED A DEFECT. To make a warranty claim, during the limited
warranty period you must return, at our expense, the Software and proof of
purchase to the location where you obtained it. If the functionalities of the
Software vary substantially from the agreed upon functionalities, Stratasys is
entitled -- by way of re-performance and at its own discretion -- to repair or
replace the Software. If this fails, you are entitled to a reduction of the
purchase price (reduction) or to cancel the purchase agreement applicable to the
acquisition of this License (rescission). For further warranty information,
please contact Stratasys’ Customer Support Department.

 

--------------------------------------------------------------------------------




         15.2       Limitation of Liability for Users Residing in Germany and
Austria.   14.2.1       If you obtained the Software in Germany or Austria, and
you usually reside in such country, then Section 8 does not apply, Instead,
subject to the provisions in Section 14.2.2, Stratasys’ statutory liability for
damages shall be limited as follows: (i) Stratasys shall be liable only up to
the amount of damages as typically foreseeable at the time of entering into the
purchase agreement in respect of damages caused by a slightly negligent breach
of a material contractual obligation and (ii) Stratasys shall not be liable for
damages caused by a slightly negligent breach of a non-material contractual
obligation.   15.2.2 The aforesaid limitation of liability shall not apply to
any mandatory statutory liability, in particular, to liability under the German
Product Liability Act, liability for assuming a specific guarantee or liability
for culpably caused personal injuries.   15.2.3 You are required to take all
reasonable measures to avoid and reduce damages, in particular to make back-up
copies of the Software and your computer data subject to the provisions of this
License.   15.3.4 You acknowledge that the limitations and exclusions in this
License are necessary and reasonable provisions, and that the Software would not
be licensed by Stratasys and its suppliers, or would be licensed at
significantly higher rates, in the absence of such limitations and exclusions.  
If you have any questions regarding this License or if you wish to request any
information from Stratasys please use the address and contact information
included with this product to contact the applicable Stratasys office serving
your jurisdiction, which is available from Stratasys, or online at
www.stratasys.com.

 
Stratasys, Inc.
7665 Commerce Way
Eden Prairie, Minnesota, 55344-2080 USA
+ 1.800.937.3010 (US toll free)
E-mail: info@stratasys.com
Web site: www.stratasys.com
 

--------------------------------------------------------------------------------



ATTACHMENT 9
 
Contacts
 
***.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 10
 
*** Guidelines
 
***.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------



ATTACHMENT 11
 
Propose Exclusivity and Timing for the SRS and Build Base
 
***.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



ATTACHMENT 12
 
HP Trademarks*
 
***


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* The parties inadvertently failed to attach Attachment 12 to the executed
agreement. Accordingly, Attachment 12 does not exist.
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------